Name: Commission Regulation (EEC) No 2531/91 of 23 August 1991 re-establishing the levying of customs duties applicable to the products falling within CN code 2850 00 70, originating in Argentina, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  iron, steel and other metal industries
 Date Published: nan

 No L 236/1124. 8 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2531/91 of 23 August 1991 re-establishing the levying of customs duties applicable to the products falling within CN code 2850 00 70, originating in Argentina, to which the preferential tariff arrangements of Council Regulation (EEC) No 3831/90 apply was reached on 27 March 1991 by charges of imports into the Community of the products in question originating in Argentina ; whereas the exchange of information organ ­ ized by the Commission has demonstrated that continu ­ ance of the preference threatens to cause economic diffi ­ culties in a region of the Community ; whereas, therefore, customs duties for the products in question must be re-established with regard to Argentina;, HAS ADOPTED THIS REGULATION : Article 1 As from 27 August 1991 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products, originating in Argentina : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), as amended by Regulation (EEC) No 3835/90 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of that Regulation, customs duties on certain products originating in each of the countries or territories listed in Annex III are totally suspended, and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 , where the increase of preferential imports of these products, originating in one or more beneficiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered is equal, as a general rule, to 6,3 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of the products falling within CN code 2850 00 70, originating in Argentina, the reference base is fixed at ECU 55 000 ; whereas that reference base CN code Description 2850 00 70  Silicides Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 370, 31 . 12. 1990, p . 126 .